Citation Nr: 0307823	
Decision Date: 04/24/03    Archive Date: 04/30/03	

DOCKET NO.  01-10 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for seronegative 
spondyloarthropathy, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
October 1967.  

This matter arises from a January 2000 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefit sought on appeal.

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling Member of the Board of 
Veterans' Appeals (Board).  Such a hearing was conducted 
before the undersigned on November 5, 2002; a transcript of 
that proceeding is of record.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

As noted above, the RO denied the veteran an increased rating 
for seronegative spondyloarthropathy, evaluated as 40 percent 
disabling, by rating dated in January 2000.  The veteran was 
notified of that determination and of his appellate rights by 
RO letter dated January 24, 2000.  The veteran's notice of 
disagreement with that decision was then received by the RO 
on April 10, 2001.  He subsequently was issued a statement of 
the case that did not address the timeliness of his notice of 
disagreement.  The veteran then submitted a formal appeal.  



Following his personal hearing before the undersigned in 
November 2002, the veteran's claims file was forwarded to the 
Board for further appellate consideration.  After preliminary 
review, the Board notified the veteran by letter dated March 
3, 2003, that his notice of disagreement may not have been 
timely filed.  The veteran was given an opportunity to 
respond.  His response, dated March 11, 2003, and received at 
the Board on March 19, 2003, indicates that he would like to 
have a personal hearing at the VARO in St. Petersburg, 
Florida.  However, because the Board, in the first instance, 
raised the issue of the timeliness of the veteran's notice of 
disagreement, the Board retains jurisdiction of this case 
pursuant to the authority granted to it by 38 C.F.R. 
§ 20.101(d) (2002).  Because this matter is not within the 
jurisdiction of the RO, the veteran is limited to either a 
personal hearing before a traveling Member of the Board, or a 
videoconference hearing before a Member of the Board.  This 
matter must be clarified prior to further appellate 
consideration.

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should ask the veteran whether 
he would prefer a personal hearing before 
a traveling Member of the Board or a 
videoconference hearing before a Board 
Member. 

2.  Once the veteran's response is 
received, the appropriate hearing should 
be scheduled.

3.  After the personal hearing has been 
conducted, or alternatively, if the 
veteran either indicates that he no 
longer wants a personal hearing or fails 
to report for the hearing without just 
cause, the case should be returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to ensure that the appellant 
has been accorded due 


process of law.  The Board intimates no opinion regarding the 
final disposition of the claim.  



                       
____________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



